Title: To George Washington from Lawrence Augustine Washington, 23 August 1797
From: Washington, Lawrence Augustine
To: Washington, George



Dr Uncle
Berkeley Co[un]ty 23d Augt 1797

Since I had the pleasure to see you, I have become engaged to be married to a young lady near Winchester. Her name is Wood. The daughter of Mr Robt Wood. She has been brought up in the habit of domestic œconomy & industry & to consider the true excellence of a farmers wife to consist in a minute attention to the œconomy of her family & a continued reguard to her husbands

domestic interests. Tis unnecessary to add that I think her withall beautiful & of an amiable disposition.
Could your occupations permit and your inclination induce you nothing would afford me greater happiness, than to see you & family at the Wedding. It happens on the 6th of Novr next. I’ll thank you to write me by post whether I am to expect the pleasure I so much wish or not. I remain with sentiments of the truest respect & reguard Dr Uncle your affe. Nephew

Law[renc]e Washington

